CAUSE NO. 74429

THE STATE OF TEXAS                                      149th District Court
                                                                                   FILED IN
vs                                                      of                   1st COURT OF APPEALS
ROBERT JAMES MARTIN, III                                Brazoria County, Texas HOUSTON, TEXAS
                                                                            8/31/2015 8:23:33 AM
                        AMENDED NOTICE OF ASSIGNMENT ON APPEAL
                                                            CHRISTOPHER A. PRINE
                                                                                   Clerk
         ON THE 7th day of August, 2015, the defendant in the above styled and numbered cause
excepted to the order of the Court in said cause and gave Notice of Appeal to the Court of
Appeals, First Judicial District.

Date of Judgment or Other Order Appealed From: 7/29/15

Date of Sentencing: 7/29/15

Name of Trial Court Judge:          Terri Holder

Name of Court Reporter:            Robin Rios

Name and Address of Defense Attorney on Appeal:
                           David Michael Ryan, (Appointed)
                           6161 Savoy Dr., Suite 1116
                           Houston, Texas 77036

Name and Address of Attorney for the State on Appeal:
                           Jeri Yenne, District Attorney
                           Brazoria County Courthouse
                           111 East Locust, Suite 408-A
                           Angleton, TX 77515

Defendant Incarcerated?            Yes

Motion for New Trial Filed? 8/27/15

Appeal Bond: No               Date N/A

Offense and Punishment: COUNT 1, 2, 3, 4, 5, 6, 7, & 8 AGGRAVATED ROBBERY;
CRIMINAL EPISODE; FORTY (40) YEARS – TDCJ-ID

                                                   RHONDA BARCHAK, District Clerk

                                                   By /S/ Kathleen McDougald, Deputy



Appeal Notice of Assignment
                                          12410



                                                                   -.lJll!'~~. .
                                                                            AUG - 7 20\5
                                   CAUSE NO. 74429                          ~         J-,.i.
                                                                      ~.,_~~Col-
THE STATE OF TEXAS                         §             IN THE DI9mf~~T J(fftAiDufv
                                           §                        BY_                "
vs.                                        §             OF BRAZORIA COUNTY, TEXAS
                                           §
ROBERT MARTIN                              §             149TH JUDICIAL DISTRICT


                                 NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:


               KENNETH P. MINGLEDORFF, Movant, files this Notice of Appeal in the above

captioned matter.


       ROBERT MARTIN, Defendant, files this his Notice of Appeal within 30 days of

conviction of said cause.


                                                  Respectfully submitted,


                                                  ~A~4i)
                                                  KENNETH P. MINGLEDORFF, ATTORNEY
                                                  TBA 14176800
                                                  ken@mingledorfflaw.com
                                                  MINGLEDORFF LAW FIRM
                                                  430 Highway 6 S., Suite 215
                                                  Houston, Texas 77079
                                                  281-497-7180 telephone
                                                  281-497-4150 fax
                                  CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing Motion was delivered by
hand delivery and/or facsimile to the District Attorney of Brazoria County, Texas assigned to
this case, on the 8th August, 2015.




                                                   KENNETH P. MINGLEDORFF
                                           12410




                              CAUSE NO.      ~,      74429,   ~

                                                                          ~' "~   ,-'
THE STATE OF TEXAS                           §       IN THE DISTRICT cb\JRT
                                             §
VS.                                          §   1491h JUDICIAL DISTRICT
                                             §
ROBERT JAMES MARTIN III                      § B ZORIA COUNTY, TEXAS

                 DEFENDANT'S MOTION TO OR NEW TRIAL
                  AND MOTION IN ARREST F JUDGMENT

TO THE HONORABI;E JUDGE OF SAID COUR

       COMES NOW ROBERT JAMES MA TIN III, defendant in the above-

numbered causes, and •files this motion for new t ial and motion in arrest of judgment

pursuant to Rule 21 a:nd Rule 22 of the Texas        ules of Appellate Procedure, and in

support of which would show the following:

          1. Mr. Martin was sentenced on July 29, 2015. This motion, filed within

              thirty d~ys, is therefore timely. A h aring must commence by the 75th day

              after sentencing or this motion is ov rruled by operation of law.

          2. The verdict and sentence in this ase are contrary to the law and the

              evidence (See Tex. R. App. P. 21.3).

          3. The following facts outside of t         record are also alleged (affidavit
                      I
              attached):

                 a. That defense counsel advise the defendant to enter an open plea

                     to the court when the de ndant apparently would have been

                     eligible for probation from a jury, and that defense counsel did not

                     fully explain the consequenc s of this decision to Mr. Martin.
                   b. That defense counsel did not Ile an application for probation in the

                       case so that the court c        ld consider deferred adjudication

                       probation.

                   c. That defense counsel failed o present an adequate defense to the

                       court during the sentencing p ase of the trial.

           4. This court has the ability to grant a ew trial in the interests of justice, as

               noted by the Texas Court of Crimi al Appeals in State v. Gonzalez, 885
S.W.2d 692 (Tex.Crim.App. 1993).



       For the foregoing reasons, and for any othe s that shall be adduced upon hearing

of this motion, Mr. Martin respectfully requests tha the court grant a new trial.




                                                 616 Savoy Street
                                                 Ho ston, Texas 77036

                                                 AT ORNEYFOR
                                                 RO ERT JAMES MARTIN III
                           CERTIFICATE OF S RVICE:

       I, the undersigned attorney and counsel for Defendant, do hereby certify that the
foregoing instrument was served upon counsel for he State of Texas on this _ _ __
day of ~2ot5/, by hand delivery, ce ified mail return receipt requested, or
facsimil;tt4~~mission, addressed as follows:
Via Hand Delive :
Brazoria Coun ' istrict Attorney's Office
    JAL/--/
Dav1d l't)ifan
'   .